DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 01/31/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Amendment
3. 	As per Applicant’s instruction as filed on 03/23/22, claims 1-20 have been canceled, and claims 21-35 have been previously presented.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending claims as filed on 03/23/22 have been carefully considered/reviewed, but they are not persuasive. 
The Applicant presents remarks of which the combination of cited references fails to disclose:
A)	supplemental/secondary references all have agenda, which doesn’t have any concern with respect to the claimed features of claim 21, and the Examiner has not articulated a proper basis/motivation for the proposed combination of references, and thus has not established a proper prima facie case of obviousness, so that, even if the cited references, considered individually or in combination, taught or suggested the requirements of the pending claims, one of skill in the art would not combine them as suggested by the Examiner.
However, after careful scrutiny of the previously cited prior art references, the Examiner
must respectfully disagree, and maintain the grounds of rejection for the reasons that follow.
In response to the remarks A), in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. 
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

In this case, Yukhin et al, as a primary reference, discloses: 
an image-processing system and a method of generating a digital representation of a 3D space and objects therein and detecting anomalies in the representation, the system/method comprising:
disposing first and second 3D sensors (640A, 640N, 810A, 810B) in or proximate to the space, causing each of the first and second 3D sensors (640A, 640N, 810A, 810B) to generate an output array of pixelwise values indicative of distances to objects within a field of view of the sensor, the fields of view of the first and second 3D sensors along optical paths, the objects including a person (110); (Figs. 6 and 8; paras [0068], [0066], [0075], [0039-0040]); and
at least one control processor (Fig. 1, 130);
Yukhin et al further discloses a depth-compute/detecting engine for detecting depth variations and a Z-coordinate called depth (paras [0039-0040]).
Yukhin et al at least does not seem to particularly disclose:
a comparison unit, executable by the at least one processor, for detecting pixelwise differences in depth between corresponding processed resulting output arrays originating substantially simultaneously from the first and second 3D sensors; and 
a control processor configured to (i) computationally generate a 3D safety envelope surrounding the robot, (ii) control an operating speed of the robot based at least in part on a detected distance between the 3D safety envelope and the person, and (iii) adjust the detected distance based on the detected pixelwise differences in depth.
However, LeGrand, III et al, as a secondary/supporting reference, has been utilized for solely teaching an image-processing system comprising: 
a comparison unit, executable by the at least one processor (120), for detecting pixelwise differences in depth between corresponding processed resulting output images originating from a first and a second cameras/sensors and generating a depth signal using the selected image, wherein the depth camera system may use cameras or projectors with different baseline distances to generate depth data, in order to improve accuracy of depth data, improve performance, lower noise in a measured distance, and improve accuracy of the depth resolution distance (proper motivation/basis for using this reference) 
(Fig. 6; col. 10, lines 7-40; col. 13, lines 64-67; col. 14, lines 1-17; col. 9, lines 60-65).
Furthermore, Kock, as another secondary/supporting reference, has been utilized for solely teaching robot safety system/method comprising: 
a sensor (23) and a control processor (24) configured to (i) computationally generate a 3D safety envelope (25a, 25b) surrounding the robot, and (ii) control an operating speed of the robot based at least in part on a detected distance between the 3D safety envelope and a person (P21, P22), in order to establish an impact risk profile of the robot and adjust risk for a harmful impact on the person from the robot (proper motivation/basis for using this reference) (Fig. 3; para. [0054]).
Moreover, Bell et al, as another secondary/supporting reference, has been utilized for solely teaching handheld image processing apparatus comprising a feature comprising: 
a processor (inherent) configured for an operation that maybe enhanced by adding indicators to indicate that a camera unit is the wrong distance from the object for the image to be properly focused, which enables an user or a robot (arm) responsive to such indicators to (iii) adjust a distance until it is focused, in order to determine accurate dimensional data with respect to the object without relying on the distance between the apparatus and the object (proper motivation/basis for using this reference) (paras. [0034], [0014]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art, whom would readily recognize/realize that by employing the image-processing system/method as taught by Yukhin et al to incorporate/combine LeGrand, III et al’s teachings as above so that, 
the comparison unit, executable by the at least one processor detects pixelwise differences in depth between corresponding processed resulting output arrays, originating substantially simultaneously from Yukhin et al’s first and second 3D sensors, 
in order to generate the depth signal using the selected image, wherein the depth camera system may use cameras or projectors with different baseline distances to generate depth data, so as to improve accuracy of depth data, improve performance, lower noise in a measured distance, and improve accuracy of the depth resolution distance 
(proper motivation/basis for combining this reference), 
further incorporate/combine Kock’s teachings as above so that the control processor is configured to (i) computationally generate the 3D safety envelope surrounding the robot, (ii) control the operating speed of the robot based at least in part on the detected distance between the 3D safety envelope and the person, 
in order to establish an impact risk profile of the robot and adjust risk for a harmful impact on the person from the robot (proper motivation/basis for combining this reference), and
further incorporate/combine Bell et al’s teachings as above so that the control processor is configured to (iii) adjust the detected distance based on LeGrand, III et al’s detected pixelwise differences in depth (as broadly claimed),
until it is focused, in order to determine accurate dimensional data with respect to the object without relying on the distance between the apparatus and the object (proper motivation/basis for combining this reference).
	Therefore, the Examiner has clearly articulated a proper basis/motivation for the proposed combination of references and (thus) established a proper prima facie case of obviousness at least in view of all of reasons as set forth above. 
	In conclusion, the Examiner maintains the current rejections of pending claims 21-35 at least in view of all of the rational/reasons as set forth above.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




7.	Claims 21-24, 28-31, and 35 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yukhin et al (2003/0235335 A1) in view of Wallack et al (2018/0374239 A1), Marshall et al (2015/0358594 A1), LeGrand, III et al (9,137,511 B1), Kock (2011/0264266 A1), and Bell et al (2009/0016650 A1) as previously discussed in the last Office action as filed on 01/14/22.

8.	Claims 25 and 32 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yukhin et al (2003/0235335 A1), Wallack et al (2018/0374239 A1), Marshall et al (2015/0358594 A1), LeGrand, III et al (9,137,511 B1), Kock (2011/0264266 A1), and Bell et al (2009/0016650 A1) as applied to claims 21 and 29 above, respectively, and further in view of LEE et al (2018/0089847 A1) as previously discussed in the last Office action as filed on 01/14/22.

9.	Clams 26 and 33 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yukhin et al (2003/0235335 A1), Wallack et al (2018/0374239 A1), Marshall et al (2015/0358594 A1), LeGrand, III et al (9,137,511 B1), Kock (2011/0264266 A1), and Bell et al (2009/0016650 A1) as applied to claims 21 and 29 above, respectively, and further in view of Beagley et al (2016/0140817 A1) as previously discussed in the last Office action as filed on 01/14/22.

10.	Clams 27 and 34 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yukhin et al (2003/0235335 A1), Wallack et al (2018/0374239 A1), Marshall et al (2015/0358594 A1), LeGrand, III et al (9,137,511 B1), Kock (2011/0264266 A1), and Bell et al (2009/0016650 A1) as applied to claims 1 and 11 above, respectively, and further in view of Witchey et al (2019/0294918 A1) as previously discussed in the last Office action as filed on 01/14/22.

Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Kikkeri et al (2016/0354927 A1), Controlling a robot in the presence of a moving object.  
B)	SHTEINFELD et al (2017/0302905 A1), System/method for measuring dimensions of a target object.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAWN S AN/Primary Examiner, Art Unit 2483